IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                              No. 93-1336
                         Conference Calendar
                          __________________

REGINALD SLACK,

                                        Plaintiff-Appellant,

versus

DON CARPENTER ET AL.,

                                       Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas

                         - - - - - - - - - -
                          (October 29, 1993)

Before POLITZ, Chief Judge, and SMITH and WIENER, Circuit Judges.

PER CURIAM:

     Reginald Slack, a prisoner of the State of Texas, filed a

civil rights action alleging that Tarrant County Sheriff Don

Carpenter and Deputies Elvin Taylor and Charles Pruitt used

excessive force without provocation in violation of the Eighth

Amendment.    He appeals the judgment of the district court

dismissing his second civil rights action as time-barred.      Slack

argues that the limitation period should be tolled because, after

the dismissal of his first civil rights action, he sought relief

in state court, and the pendency of the state proceeding

prevented him from pursuing a federal remedy within the

limitation period.

    "[W]here it is clear from the face of a complaint filed in
                              No. 93-1336
                                  -2-


forma pauperis that the claims asserted are barred by the

applicable statute of limitations, those claims are properly

dismissed pursuant to § 1915(d)."     Gartrell v. Gaylor, 981 F.2d
254, 256 (5th Cir. 1993).    Because there is no federal statute of

limitations for civil rights actions, the Texas general personal

injury limitations period of two years applies.       Id.   "Under

federal law, a cause of action accrues when the plaintiff knows

or has reason to know of the injury which is the basis of the

action."    Id. at 257.   The federal court gives effect to the

forum state's tolling provisions.     Id.    Slack's imprisonment was

not a disability that tolled the running of the limitations

period.    Id. at 257.

     "Texas courts have held as a general rule, where a person is

prevented from exercising his legal remedy by the pendency of

legal proceedings, the time during which he is thus prevented

should not be counted against him in determining whether

limitations have barred his right."     Jackson v. Johnson, 950 F.2d
263, 265 (5th Cir. 1992) (citing Weisz v. Spindletop Oil & Gas

Co., 664 S.W.2d 423, 425 (Tex. Ct. App. 1983)) (emphasis added).

     Slack was confined in the Tarrant County Jail on June 29,

1990, when the cause of action arose.       According to Slack, his

first federal civil rights complaint was dismissed under Fed. R.

Civ. P. 12(b)(6) for failure to state a claim on November 15,

1990.   Without addressing the question whether the principles of

res judicata and collateral estoppel precluded him from

relitigating his claims, we find nothing that prevented Slack

from filing his second federal complaint within the limitation
                             No. 93-1336
                                 -3-


period.   "Generally, as between state and federal courts, the

rule is that the pendency of an action in the state court is no

bar to proceedings concerning the same matter in the Federal

court having jurisdiction. . . ."    Colorado River Water Cons.

Dist. v. United States, 424 U.S. 800, 817, 96 S. Ct. 1236, 47
L. Ed. 2d 483 (1976) (internal quotation and citation omitted).

Moreover, Slack had time to file his claim after the state court

claim was decided.   The state court claim was dismissed in May

1992, and the limitation period expired on June 29, 1992.

     Slack misrelies on Moore v. El Paso County, Tex., 660 F.2d
586 (5th Cir. 1981), cert. denied, 459 U.S. 822 (1982), in which

the district court dismissed the federal action on the basis of

abstention to permit the plaintiff to litigate his state law

claims. 660 F.2d at 588.   Unlike Moore, Slack was not required

to litigate his claims in state court but chose that forum.

Further, he was not prevented from filing his second federal

complaint within the limitation period.

     Even if Texas does not provide a tolling provision, "federal

courts possess the power to use equitable principles to fashion

their own tolling provision in exceptional situations. . . ."

Rodriguez v. Holmes, 963 F.2d 799, 805 (5th Cir. 1992).     However,

"Supreme Court cases have held that, when state statutes of

limitation are borrowed, state tolling principles are to be the

`primary guide' of the federal court."     F.D.I.C. v. Dawson, ___

F.3d ___ (5th Cir. Oct. 21, 1993) (No. 92-2460), slip p. 459,

1993 WL 391424.   "The federal court may disregard the state

tolling rule only if it is inconsistent with federal policy."
                            No. 93-1336
                                -4-


Id.

      We decline to fashion a tolling provision in this case.

Slack chose to pursue his state court claims and failed to refile

his federal claim within the limitation period.   See Johnson v.

Railway Express Agency, Inc., 421 U.S. 454, 465-67, 95 S. Ct.
1716, 44 L. Ed. 2d 295 (1975).   Slack's claims accrued more than

two years prior to filing the present action on August 18, 1992,

and are time-barred.

      AFFIRMED.